DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 9, 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
	The drawing objections are withdrawn.

Specification
	The specification objections are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, “via reservoir return clamp” should be “via a reservoir return clamp”; and,
In claim 15, “the aortic line is open, the left atrial line closed, and the reservoir return line closed” should be “the aortic line is open, the left atrial line is closed, and the reservoir return line is closed”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional 
“a first afterload configured to store and release energy” in claim 5; and,
“a second afterload configured to store and release energy” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 and 6 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
an afterload – a balloon, a Windkessel, a membrane partially filled with gas, a spring-loaded piston, or a compliant membrane operable to store energy (specification as filed, paragraph [0071]).
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is now withdrawn.
	The rejections of claims 6, 8, 9, and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are now withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-8, 10-13, 15, 17, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490).
Regarding claim 1, Freed-498 discloses a system for performing perfusion on a heart having a left atrium, a right atrium, a pulmonary artery, and an aorta (paragraph [0006] of pg. 2), the system comprising: a reservoir (Figs. 3 to 5A, element 120) containing fluid (paragraph [00137]); a first pump (paragraph [00141] or Fig. 11, element 160) configured to deliver a first portion of the fluid (paragraph [00137]); a left atrial line (Figs. 3 to 5A, element 188), wherein the left atrial line (paragraph [00138], Figs. 3 to 5A, element 188) is configured to connect to the left atrium (paragraph [00138], Figs. 3 to 5A, element 206); an aortic line (Figs. 3 to 5A, element 148), wherein the aortic line (Figs. 3 to 5A, element 148) configured to connect to the aorta (Figs. 3 to 5A, element 208) of the heart (Figs. 3 to 5A, element 200); a reservoir return line (Fig. 3 to 5A, element 150) connected at a distal end to the reservoir (Fig. 3 to 5A, element 120), wherein the reservoir return line (Fig. 3 to 5A, element 150) further connected at a proximal end to the aortic line (Figs. 3 to 5A, element 148); and a pulmonary return line (Fig. 3 to 5A, element 196) connected at a distal end to the reservoir (Fig. 3 to 5A, element 120), the pulmonary return 
	Freed-498 does not disclose a left-side line; that a left atrial line is connected to the left-side line; that an aortic line is connected to the left-side line; that the reservoir return line is further connected at a proximal end to the aortic line via a reservoir return clamp;
Iaizzo discloses a left-side line (annotated Fig. 2, below) and a reservoir return clamp (annotated Fig. 2, element 400 “control valves”, below).
Regarding the limitation “reservoir return clamp”, Freed-498 discloses a clamp, and absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). In addition, the valve of Iaizzo and the clamp of Freed-498 are interchangeable (Freed-498, paragraph [0060]) and the simple substitution of one known element for another to obtain predictable results would have been prima facie obvious to one skilled in the art. MPEP § 2141(III).
Regarding the limitations with the phrase “configured to be selectively opened and closed”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above. 
In the analogous art of heart perfusion devices, it would have been obvious to one skilled in the art before the effective filing date to modify Freed-498’s device with the left-side line and the valve placement of Iaizzo in order to enhance the controllability of the device’s fluid lines via a computer (Iaizzo, paragraph [0038]).



    PNG
    media_image1.png
    704
    1195
    media_image1.png
    Greyscale

Iaizzo, Annotated Fig. 2

Regarding claim 2, Freed-498 discloses a second pump (Figs. 3 to 5A, element 130), the reservoir (Figs. 3 to 5A, element 120), and a right-side line (Figs. 3 to 5A, element 178), wherein 
Freed-498 does not disclose that the second pump is connected to the reservoir, that the second pump is configured to pump a second portion of the fluid to a right-side line, and that the right-side line is configured to connect to the right atrium. 
Iaizzo discloses a second pump (Fig. 2, element 242) connected to the reservoir (Fig. 2, element 246), the second pump (Fig. 2, element 242) configured to pump a second portion of the fluid (paragraph [0002]) to a right-side line (Fig. 2), wherein the right-side line (Fig. 2) is configured to connect to the right atrium (Fig. 2 element “252” from paragraph [0030], possibly mislabeled Fig. 2 element “292”).
Regarding claim 7, Freed-498 does not disclose that the left-side line comprises a first valve configured to prevent the flow of gas bubbles. 
Iaizzo discloses that the left-side line (annotated Fig. 2, above) comprises a first valve (annotated Fig. 2, element 400, above).
Regarding the phrase “configured to prevent the flow of gas bubbles” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).	
Regarding claim 8, Freed-498 discloses the reservoir return line (Figs. 3 to 5A, element 150), the reservoir (Figs. 3 to 5A, element 120), and the aortic line (Figs. 3 to 5A, element 148).
Freed-498 does not disclose that the reservoir return line includes a second valve configured to prevent the flow of air from the reservoir to the aortic line.
Iaizzo discloses that the reservoir return line includes a second valve (annotated Fig. 2, above).

Regarding claim 10, Freed-498 discloses that at least one of a first pump (Fig. 11, element 160) and the second pump (Fig. 11, element 130) is a centrifugal pump (paragraph [00141]).
Regarding claim 11, Freed-498 discloses the second pump (Fig. 11, element 130), the fluid (paragraph [00137]), and the right atrium (Figs. 3 to 5A, element 202) with a pressure of 5 to 10 mmHg (Table 1, Row E).
Freed-498 does not disclose that the second pump is configured to pump the second portion of the fluid to the right atrium with a pressure of 5 to 10 mmHg. However, absent unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the second pump so that fluid is pumped to the right atrium in order to promote normal pumping activity of the heart.
Regarding claim 12, Freed-498 discloses that the aortic line is open (Fig. 5A, element 148), the left atrial line is open (Fig. 5A, element 188), and the reservoir return line is open (Fig. 5A, element 150). 
In addition, regarding the limitation “open”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above.
claim 13, Freed-498 discloses that the aortic line is open (Fig. 5A, element 148), the left atrial line is open (Fig. 5A, element 188), and the reservoir return line is open (Fig. 5A, element 150). 
In addition, regarding the limitation “open”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above.
Regarding claim 15, Freed-498 discloses that the aortic line is open (Fig. 4, element 148), the left atrial line is closed (Fig. 4, element 188, indicated by lack of arrow for lack of fluid movement).
Freed-498 does not disclose that the reservoir return line is closed. 
However, regarding the limitations “open” and “closed”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above.
Regarding claim 17, Freed-498 discloses that the aortic line is open (Fig. 4, element 148), the left atrial line is closed (Fig. 4, element 188, indicated by lack of arrow for lack of fluid movement).
Freed-498 does not disclose that the reservoir return line is closed. 
However, regarding the limitations “open” and “closed”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above.
claim 33, Freed-498 discloses the system is configured for selectively performing perfusion in a pump-supported working mode (Fig. 5 or paragraph [0083]).
Regarding claim 34, Freed-498 does not disclose the system is configured for selectively performing perfusion in a passive working mode.
Regarding the limitation, “wherein the system is configured for selectively performing perfusion in a passive working mode”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo would be fully capable of operating in this manner given the nature of which lines are opened or closed. In this case, the operation of the device is based on the line to the right atrium being open, the line to the pulmonary artery being open, the line to the aorta being open, and the line to the left atrium being open. Since the valves and clamps could be placed in these lines with the corresponding open or closed position, the claim limitation could be met.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, 17, and 33-34, above, further in view of Abicht (“Large-Animal Biventricular Working Heart Perfusion System with Low Priming Volume-Comparison Between in vivo and ex vivo Cardiac Function”).
Regarding claim 3, Freed-498 discloses the left atrial line (Figs. 3 to 5A, element 188).
Freed-498 does not disclose an adjustable resistor.
Abicht discloses an adjustable resistor (pages 78 and 80, “systemic resistor”).
.

Claims 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, 17, and 33-34, above, further in view of Freed-710 (WO 2015/0017710).
Regarding claim 4, Freed-498 discloses the reservoir return line (Fig. 3 to 5A, element 150).
Neither Freed-498 nor Iaizzo disclose a return bypass line connected in parallel with the reservoir return line, wherein the bypass line is configured to be selectively opened and closed.
Freed-710 discloses a return bypass line (annotated Fig. 1, labelled and boxed area, below), connected in parallel (annotated Fig. 1, labelled and boxed area, below) with the reservoir return line (annotated Fig. 1, element 21, below), wherein the bypass line is configured to be selectively opened and closed (annotated Fig. 1, element 26, below, via a bypass clamp).
In addition, regarding the limitations “open” and “closed”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo and Freed-710 would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above.

    PNG
    media_image2.png
    817
    653
    media_image2.png
    Greyscale

Freed-710, Annotated Fig. 1

In the analogous art of heart perfusion systems, it would have been obvious to one skilled in the art before the effective filing date to modify the heart perfusion system of Freed-498 in view of Iaizzo with the bypass line of Freed-710 in order to allow for different methods of perfusion (Freed-710, paragraph [0056]).
claim 14, Freed-498 discloses the reservoir return line (Figs. 3 to 5A, element 150), the aortic line (Figs. 3 to 5A, element 148), and that the left atrial line is open (Fig. 5A, element 188).
	Freed-498 does not disclose a return bypass line connected in parallel with the reservoir return line, wherein the return bypass line is configured to be selectively opened and closed, and wherein the aortic line is closed, the reservoir return line is closed, and the bypass is open.
Freed-710 discloses a return bypass line (annotated Fig. 1, above) connected in parallel (annotated Fig. 1, above) with the reservoir return line (annotated Fig. 1, element 21, above), wherein the return bypass line is configured to be selectively opened and closed (annotated Fig. 1, via a bypass clamp, above), and the bypass is open (annotated Fig. 1, via a bypass clamp element 26 with arrow, above).
Regarding the limitations “wherein the aortic line is closed, the reservoir return line is closed” and other limitations concerning “open” and “closed”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Freed-498 in view of Iaizzo and Freed-710 would be fully capable of operating in this manner given the structure of valves and clamps as disclosed above.
Regarding claim 16, Freed-498 discloses the left atrial line is open (Fig. 5A, element 188), the aortic line (Figs. 3 to 5A, element 148), and the reservoir return clamp (see claim 1 rejection, above).
Freed-498 does not disclose that the aortic line is closed, the reservoir return clamp is closed, and the bypass line is open.
Freed-710 discloses the bypass is open (annotated Fig. 1, via a bypass clamp element 26 with arrow, above).
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) and Freed-710 (WO 2015/0017710) as applied to claim 4, 14, and 16, above, further in view of Steen (US 2016/0262634).
Regarding claim 5, Freed-498 does not disclose that the return bypass line includes a first afterload configured to store and release energy.
Iaizzo discloses an afterload (annotated Fig. 2, element 212, above).
Freed-498 and Iaizzo do not disclose that the return bypass line includes a first afterload configured to store and release energy.
Freed-710 discloses the return bypass line (annotated Fig. 1, labelled and boxed area, above), and also an afterload (paragraph [0055], via pump, Fig. 1, element 40).
Freed-498, Iaizzo, and Freed-710 do not disclose that the return bypass line includes a first afterload configured to store and release energy.
Steen discloses an afterload configured to store and release energy (abstract).
In the analogous art of heart examination, it would have been obvious to one skilled in the art before the effective filing date to modify the heart perfusion system of Freed-498 in view of Iaizzo and Freed-710 with the afterload device of Steen in order to provide a counterpressure that can remove energy from the fluid (Steen, abstract).

Regarding claim 6, Freed-498 discloses the pulmonary return line (Fig. 3 to 5A, element 196).
Freed-498, Iaizzo, and Freed-710 do not disclose that the pulmonary return line comprises a second afterload configured to store and release energy.
Steen discloses an afterload configured to store and release energy (abstract).
In the analogous art of heart examination, it would have been obvious to one skilled in the art before the effective filing date to modify the heart perfusion system of Freed-498 in view of Iaizzo with the afterload device of Steen in order to provide a counterpressure that can remove energy from the fluid (Steen, abstract).
Regarding the limitation “that the pulmonary return line comprises a second afterload configured to store and release energy”, since all structures are present, it would have been obvious to one skilled in the art before the effective filing date to include the second afterload in the pulmonary return line in order to provide a counterpressure to the fluid in the pulmonary return line.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freed-498 (WO 2016/090498) in view of Iaizzo (US 2014/0370490) as applied to claims 1-2, 7-8, 10-13, 15, 17, and 33-34, above, further in view of Chapman (US 2017/0188571).
Regarding claim 9, Freed-498 discloses a valve (Figs. 3 to 5A, element 172).

Iaizzo discloses the left-side line (annotated Fig. 2, above).
Freed-498 and Iaizzo do not disclose a sampling port configured to facilitate extraction of samples of the fluid.
Chapman discloses a sampling port configured to facilitate extraction of samples of the fluid (paragraph [0008], “collection port”).
In the analogous art of organ perfusion, it would have been obvious to one skilled in the art before the effective filing date to modify the heart perfusion system of Freed-498 in view of Iaizzo with sampling port of Chapman in order to periodically collect perfusate during perfusion (Chapman, paragraph [0008]).
Regarding the “third valve”, Iaizzo discloses valves (annotated Fig. 2, element 400, above). Absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).

Response to Arguments
Applicant’s arguments filed on June 29, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.
Regarding the limitation of a clamp, clamps are well known in the art for controlling fluid flow in fluid lines. The addition of many clamps is duplication of parts. The amended limitations of the lines being “configured to be selectively opened and closed” does not provide structure to the claim as to how the fluid lines are opened or closed. Also, Langendorff perfusion or “resting mode” is described in Freed-498 (Freed-498, paragraphs [0081]-[0082]).
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799